                                                                        FILED
                                                                      IN CLERK'S OFFICE
                                                              US DISTRICT Cnt IRT F D N Y

UNITED STATES DISTRlCT COURT                                        FEB 2 4 2020          *
EASTERN DISTRlCT OF NEW YORK                                  *
---------------------------------------------------------------13R OOKLYN OFFICE
M&M DENTAL STUDIO INC.,

                          Plaintiff,
                                                                         DECISION AND ORDER
                     V.                                                  19-CV-4981

ARK DENTAL LABORATORY INC., DMITRY
GORBUNOV, ALEXANDER SABEZHNIKOV,
and YEGENIY VOZNESENSKY,

                          Defendants.
------------------------------------------------------------------x
WILLIAM F. KUNTZ, II United States District Judge:

         For the reasons set forth below, the Couit dismisses this action without prejudice for

failure to prosecute.

                                                  Background

         On August 30, 20 19, M&M Dental Studio Inc. ("Plaintiff') filed a Complaint against Ark

Dental Laboratory , Dmitry Gorbunov, Yegeniy Voznesensky, and A lexander Sabezhnikov

(collectively, "Defendants") relating to false advertising and false designations of origin under

the Lanham Act. Comp I., ECF No. 1. Plaintiff alleges the fo llowing causes of action:

(I ) Lanham Act; (2) Misappropriation; (3) Wrongful Interference; (4) Dilution under New York

General Business Law § 360-1 ; and (5) Deceptive Business Practices under New York General

Business Law § 349. Id.

        Plaintiff served all Defendants on September 11 , 20 19 and served Defendant Gorbunov

again on September 12, 2019. ECF Nos. 7-11. On December 19, 20 19, Plaintiff filed a request

for a certificate of default, ECF No. 14, which was entered by the Clerk of Court on December

23, 2019, ECF No. 16. The Court scheduled a status conference in this case for Thursday,

February 20, 2020. Plaintiff fa iled to appear.
                                                Discussion

           Rule 4l(b) of the Federal Rules of Civil Procedures provides: "If the plaintiff fails to

prosecute or to comply with these rules or a court order, a defendant may move to dismiss the

action or any claim against it." Fed. R. Civ. P. 4l(b). Because dismissal for failure to prosecute

is a "harsh remedy" for "extreme situations," Lewis v. Rawson, 564 F.3d 569, 576 (2d Cir. 2009)

(quoting Minnette v. Time Warner, 997 F.2d 1023, 1027 (2d Cir. 1993)), the Court considers five

factors:

           ( 1) the plaintiffs failure to prosecute caused a delay of significant duration; (2) plaintiff

           was given notice that further delay would result in dismissal; (3) defendant was likely to

           be prejudiced by further delay; (4) the need to alleviate court calendar congestion was

           carefully balanced against plaintiff's right to an opportunity for a day in court; and (5) the

           trial court adequately assessed the efficacy of lesser sanctions.

Id. (quoting United States ex rel. Drake v. Norden Sys., Inc., 375 F.3d 248,254 (2d Cir. 2004)).

The Court considers the record of the entire case as a whole, with no one factor being

dispositive. See id

           By failing to appear before the Court at the scheduled status conference and by failing to

file a motion for default judgment following the Clerk's entry of default, Plaintiff has failed to

pursue its claim. Considering the five factors in light of the record of this case, the Court finds

dismissal for failure to prosecute an appropriate remedy.




                                                     2
        Accordingly, the above-captioned action is hereby DISMISSED without prejudice for

failure to prosecute pursuant to Rule 4l(b). The Clerk of Court is respectfully directed to close

this case.




                                                                    s/WFK

                                                     HON. WILLIAM F.,
                                                     UNITED STATES/                     DOE
Dated: February 20, 2020
       Brooklyn, New York




                                                3
